Exhibit 10.41

 

ONEshares Options Award Agreement

 

Congratulations on your selection as a Participant in the Hewitt Associates,
Inc. Global Stock and Incentive Compensation Plan (the “Plan”). This Award
Agreement and the Plan together govern your rights under the Plan and set forth
all of the conditions and limitations affecting such rights. Capitalized terms
used in this Award Agreement shall have the meanings ascribed to them in the
Plan or in this Award Agreement. If there is any inconsistency between the terms
of this Award Agreement and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms of this Award Agreement.

 

The Options granted to you under this Award Agreement are Nonqualified Stock
Options.

 

Overview of Your ONEshares Option Grant

 

1. Date of Grant: The Date of Grant is the date you were awarded the Options as
set forth in the attached personal statement (“Date of Grant”).

 

2. Option Term: The Options have been granted for a period of ten (10) years
from the Date of Grant (“Option Term”).

 

3. Vesting Period: The Options do not provide you with any rights or interests
therein until they vest in accordance with the following:

 

  (a) Twenty-five percent (25%) of the Options (rounded to a whole Share) will
vest on each of the first, second, third, and fourth anniversaries of the Date
of Grant, provided you have continued in the employment of the Company, its
Affiliates, and/or its Subsidiaries through such anniversary or anniversaries.

 

  (b) One hundred percent (100%) of the unvested Options will vest upon your
termination of employment due to death or Disability, provided you have
continued in the employment of the Company, its Affiliates, and/or its
Subsidiaries through such event.

 

  (c) If you terminate employment due to Retirement within twelve (12) months of
the Date of Grant, the Options will vest on a prorated basis, with the prorated
amount determined by taking the number of Options granted to you within the
twelve (12) month period prior to Retirement, multiplied by a fraction, the
numerator of which is the number of completed months that have elapsed, since
the Date of Grant through your effective date of Retirement, and the denominator
of which is twelve (12). If, however, you terminate employment due to Retirement
after the initial twelve (12) month period, one hundred percent (100%) of the
unvested Options will vest upon your termination of employment due to
Retirement, provided you have continued in the employment of the Company, its
Affiliates, and/or its Subsidiaries through such event.

 

“Retirement” for purposes of this Award Agreement shall mean termination of
employment with the Company, its Affiliates, and/or its Subsidiaries for any
reason other than a leave of absence, death, Disability, or Cause on or after
the attainment of age fifty-five (55) with five (5) years of service.
“Disability” for purposes of this Award Agreement shall mean a total and
permanent disability pursuant to the standards set forth in the Hewitt
Associates, Inc. long-term disability plan.

 

If you change your employment status from a full-time Employee to a part-time
Employee, you will continue to vest in your Award if you work at least sixty
percent (60%) of the Company’s Standard Work Time during the applicable Annual
Vesting Period. If you work less than sixty percent (60%) of the Company’s
Standard Work Time in an Annual Vesting Period, you will forfeit the portion of
the Award related to such Annual Vesting Period. For purposes of this Award
Agreement, “Standard Work Time” means forty (40) hours per week; provided,
however, allowable time off (including, but not limited to, holidays, sick days,
and vacation) is included when calculating the forty (40) hours per week.
“Annual Vesting Period” means each one-year period subsequent to the Award’s
Date of Grant.

 

If you take a leave of absence for medical reasons (as determined in accordance
with the Company’s disability plans—meaning you qualify for disability
benefits/salary continuation benefits), you will continue to vest in your Award.
If you take a leave of absence for nonmedical reasons (except for military
service as described in the next sentence of this paragraph) and you are on
leave for more than three (3) months (excluding allowable time off which
includes, but is not limited to, holidays, sick days, and vacation) during any
Annual Vesting Period, you will forfeit the portion of the Award related to such
Annual Vesting Period; provided, however, if the state law which you are subject
to allows you to take a leave of absence for nonmedical reasons for a period in
excess of three (3) months, and the state law requires the Company to continue
to provide benefits under all Company benefit plans, the requirements of such
state law shall override this general provision. Notwithstanding anything herein
to the contrary, if you take a leave of absence for any service, voluntary or
involuntary, in the Armed Forces of the United States, you will continue to vest
in your Award.

 

1



--------------------------------------------------------------------------------

4. Exercise: You, or your representative upon your death, may exercise vested
Options at any time prior to the termination of the Options as provided in
Paragraphs 6, 7, and 8.

 

5. How to Exercise: The Options hereby granted shall be exercised by written
notice to Salomon Smith Barney or such other administrator, specifying the
number of Shares you then desire to purchase, together with a check payable to
the order of the Company for an amount in United States dollars equal to the
Option Price of such Shares or, delivery (or certification of ownership) of any
class of the Company’s stock having an aggregate Fair Market Value (as of the
trading date immediately preceding the date of exercise) equal to such Option
Price, or a combination of cash and such Shares. The notice shall also specify
how any applicable tax withholding will be satisfied.

 

Subject to the approval of the Board, you may be permitted to exercise pursuant
to a “cashless exercise” procedure, as permitted under the Federal Reserve
Board’s Regulation T, subject to securities law restrictions, or by any other
means which the Board, in its sole discretion, determines to be consistent with
the Plan’s purpose and applicable law.

 

As soon as practicable after receipt of such written notification and payment,
the Company shall issue or transfer to you, the number of Shares with respect to
which such Options shall be so exercised and not sold. However, if the Option
Price is satisfied by certification of previously acquired Shares, the Company
shall issue or transfer to you a number of Shares equal to the number of Shares
with respect to which the Options are exercised less the number to which you
have certified ownership. Upon receipt of applicable withholding taxes, the
Company shall deliver to you a certificate or certificates, or evidence of book
entry Shares.

 

6. Termination of Options: The Options, which become exercisable as provided in
Paragraph 3 above, shall terminate and be of no force or effect as follows:

 

  (a) If your employment terminates during the Option Term by reason of death,
the Options terminate and have no force or effect upon the earlier of:
(i) twelve (12) months after the date of death, or (ii) the expiration of the
Option Term;

 

  (b) If your employment terminates during the Option Term by reason of
Disability, the Options terminate and have no force or effect upon the earlier
of: (i) thirty-six (36) months after your termination of employment, or (ii) the
expiration of the Option Term;

 

  (c) If your employment terminates during the Option Term by reason of
Retirement, the Options terminate and have no force or effect upon the earlier
of: (i) sixty (60) months after your termination of employment, or (ii) the
expiration of the Option Term;

 

  (d) If your employment terminates during the Option Term due to your dismissal
by the Company, its Affiliates, and/or its Subsidiaries for Cause, the Options
terminate and have no force or effect upon the earlier of: (i) thirty (30) days
after your termination of employment, or (ii) the expiration of the Option Term;

 

For purposes of this Award Agreement, “Cause” means:

 

  (i) Willful and continued failure to substantially perform your duties with
the Company, its Affiliates, and/or its Subsidiaries (other than any such
failure resulting from Disability), after a written demand for substantial
performance is delivered to you that specifically identifies the manner in which
the Company, its Affiliates, and/or its Subsidiaries believes that you have
willfully failed to substantially perform your duties, and after you have failed
to resume substantial performance of your duties on a continuous basis within
thirty (30) calendar days of receiving such demand;

 

  (ii) Willful engagement in conduct (other than conduct covered under
(i) above) which is demonstrably and materially injurious to the Company, its
Affiliates, and/or its Subsidiaries, monetarily or otherwise; or

 

  (iii) Conviction of, or plea of guilty or nolo contendere to, a felony.

 

For purposes of clauses (i) and (ii) of this definition, no act, or failure to
act, on your part shall be deemed “willful” unless done, or omitted to be done,
by you not in good faith and without reasonable belief that the act, or failure
to act, was in the best interests of the Company, its Affiliates, and/or its
Subsidiaries.

 

2



--------------------------------------------------------------------------------

  (e) If your employment terminates during the Option Term for any other reason,
the Options terminate and have no force or effect upon the earlier of:
(i) ninety (90) days after your termination of employment, or (ii) the
expiration of the Option Term; and

 

  (f) If you continue employment with the Company, its Affiliates, and/or its
Subsidiaries through the Option Term, the Options terminate and have no force or
effect upon the expiration of the Option Term.

 

7. Change in Control: In the event of a Change in Control, all of the unvested
Options shall become immediately vested and exercisable. If your employment is
terminated by the Company, its Affiliates, and/or its Subsidiaries for reasons
other than death, Disability, Retirement, or Cause within twelve (12) months
following a Change in Control, the Options terminate and have no force or effect
upon the earlier of: (i) twelve (12) months after your termination of
employment, or (ii) the expiration of the Option Term.

 

8. Sale of a Division: If there is a sale of a division of the Company (as
defined in the Plan), and you are an Employee of such division whose employment
by the Company is terminated as a result of the sale of said division, or you
remain employed by the Company after the sale of the division but are terminated
by the Company (other than a termination for Cause) within twenty-four
(24) months of the sale of said division, all of the unvested Options shall
become immediately vested and exercisable upon such termination of employment.
Subsequent to your termination of employment from the Company, the Options
terminate and have no force or effect upon the earlier of: (i) twelve
(12) months after your termination of employment with the Company, or (ii) the
expiration of the Option Term.

 

9. Who Can Exercise: During your lifetime, the Options shall be exercisable only
by you. No assignment or transfer of the Options, whether voluntary or
involuntary, by operation of law or otherwise, except by will or the laws of
descent and distribution or as otherwise required by applicable law, shall vest
in the assignee or transferee any interest whatsoever. Upon your death, your
estate (or the beneficiary that receives the Options under your will) may
exercise vested Options.

 

10. Tax Withholding: The Company shall have the power and the right to deduct or
withhold, or require you or your beneficiary to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Award Agreement.

 

11. Stock Withholding: With respect to withholding required upon any taxable
event arising as a result of Options granted hereunder, the Company, unless
notified otherwise by you in writing within thirty (30) days prior to the
taxable event, will satisfy the withholding requirement by withholding Shares
having a Fair Market Value equal to the total minimum statutory tax required to
be withheld on the transaction.

 

12. Requirements of Law: The granting of Options and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

13. Applicable Laws and Consent to Jurisdiction: The validity, construction,
interpretation, and enforceability of this Award Agreement shall be determined
and governed by the laws of the State of Illinois without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Award Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation shall be conducted in the federal or
state courts of the State of Illinois.

 

14. Nontransferability: Options awarded pursuant to this Award Agreement may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
(“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of the Options is made, or if any attachment, execution,
garnishment, or lien shall be issued against or placed upon the Options, your
right to such Options shall be immediately forfeited to the Company, and this
Award Agreement shall lapse.

 

15. Administration: This Award Agreement and your rights hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Board may adopt
for administration of the Plan. It is expressly understood that the Board is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you, the Participant.

 

16. Continuation of Employment: This Award Agreement shall not confer upon you
any right to continuation of employment by the Company, its Affiliates, and/or
its Subsidiaries, nor shall this Award Agreement interfere in any way with the
Company’s, its Affiliates’, and/or its Subsidiaries’ right to terminate your
employment at any time.

 

3



--------------------------------------------------------------------------------

17. Amendment to the Plan: The Board may terminate, amend, or modify the Plan;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect your rights under this Award Agreement,
without your written approval.

 

18. Successor: All obligations of the Company under the Plan and this Award
Agreement, with respect to the Options, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

 

19. Severability: The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

Agreement to Participate

 

If you do not wish to participate in the Plan and be subject to the provisions
of this Award Agreement, please contact your Human Resources Representative
within thirty (30) days of receipt of this Award Agreement. If you do not
respond within thirty (30) days of receipt of this Award Agreement, the Award
Agreement is deemed accepted. If you choose to participate in the Plan, you
agree to abide by all of the governing terms and provisions of the Plan and this
Award Agreement. Additionally, by agreeing to participate, you acknowledge that
you have reviewed the Plan and this Award Agreement, and fully understand all of
your rights under the Plan and this Award Agreement, and the Company’s remedies
if you violate the terms of this Award Agreement, as well as, all of the terms
and conditions which may limit your eligibility to retain and receive the
Options issued pursuant to the Plan and this Award Agreement.

 

Please refer any questions you may have regarding your Stock Options to your
Human Resources Representative.

 

4